Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the bottom ferromagnetic layer” in line 12. For the purpose of examination, it is considered as “a bottom ferromagnetic layer”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “a bottom ferromagnetic layer” in line 15. For the purpose of examination, it is considered as “the bottom ferromagnetic layer”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “a magnetic storage structure” in line 2. For the purpose of examination, it is considered as “the magnetic storage structure”. Appropriate correction is required.
 
Claim 20 is objected to because of the following informalities: “a gate structure” in line 2. For the purpose of examination, it is considered as “the gate structure”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1,3,18-19 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2020/0083288 A1 (“Kanaya”).

Regarding claim 1, Kanaya shows (Fig. 4-5) a semiconductor device, comprising: 
a substrate (9); 
a fin (portion of active area (AA) below gate (61,62), since this can be a FinFET according to para 78) positioned on the substrate; 
a gate structure (61,62, para 79) positioned on the fin; 
a pair of source/drain regions (63A/63B, para 80) positioned on two sides of the fin; 
a magnetic storage structure (40+30+10+49, MTJ 400, para 86) positioned above the drain region (63A) of the pair of source/drain regions and positioned adjacent to the gate structure; 
an insulating layer (80,81,82, para 82-85) deposited above the gate structure and enclosing the magnetic storage structure; 
a bit line (bBL 79, para 81) contact positioned on the source region of the pair of source/drain regions, and penetrating the insulating layer; and,
 a bottom electrode (72, para 87) positioned below (a) bottom ferromagnetic layer (11, free layer, para 55) and positioned adjacent to the gate structure, wherein a width of a top surface of the bottom electrode is greater than a width of the bottom ferromagnetic layer (since the maximum width 40 of MRAM 400 is smaller than 72), 
wherein the magnetic storage structure comprises the bottom ferromagnetic layer (11, para 55) positioned above the drain region (63A) and having a variable magnetic polarity (free layer, para 55), a tunnel barrier layer (12, para 54) positioned on the bottom ferromagnetic layer, and a top ferromagnetic layer (stack of 13, 19 and 190, para 61) positioned on the tunnel barrier layer and having a fixed magnetic polarity (reference layer, para 61).  

Regarding claim 3, Kanaya shows (Fig. 4) further comprising a top electrode (49, para 70) positioned on the top ferromagnetic layer (stack of 19,13,190), wherein the top electrode is formed of titanium nitride, tantalum nitride, titanium, tantalum, or a combination thereof.  

Regarding claim 18, Kanaya shows (Fig. 4-5) method for fabricating a semiconductor device, comprising: 
providing a substrate (9); 
forming a fin (portion of active area (AA) below gate (61,62), since this can be a FinFET according to para 78) on the substrate; 
forming a pair of source/drain regions (63A, 63B) on sides of the fin; 
forming a gate structure (61,62) on the fin; 
forming a magnetic storage structure (10) above the drain region (63A) of the pair of source/drain regions and adjacent to the gate structure; 
forming an insulating layer (80-82) over the gate structure and enclosing the magnetic storage structure; 
forming a bit line contact (79) electrically coupled to the source region (63B) of the pair of source/drain regions and penetrating the insulating layer; and 
forming a bottom electrode (72) positioned below the magnetic storage structure and positioned adjacent to the gate structure, wherein a width of a top surface of the bottom electrode is greater than a width of the magnetic storage structure (since the maximum width 40 of MRAM 400 is smaller than 72).  

Regarding claim 19, Kanaya shows (Fig. 4-5) wherein forming the magnetic storage structure comprises: 
forming a bottom ferromagnetic layer (11, para 55) above the drain region (63A) and having a variable magnetic polarity (free layer, para 55); 
forming a tunnel barrier layer (12, para 54) on the bottom ferromagnetic layer; and 
forming a top ferromagnetic layer (13+190+19) on the tunnel barrier layer and having a fixed magnetic polarity (reference layer, para 55, 59).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 4-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya, as applied to claim 1 or claim 18 above, further in view of US 2012/0139062 A1 (“Yuan”).

Regarding claim 4, Kanaya shows (Fig. 5) further comprising a storage node contact (70,71) electrically coupled to the bottom electrode (72) and the drain region (63A); gate structure (61,62). 
Kanaya does not show two gate spacers positioned on two sides of the gate structure.  
Yuan teaches (Fig. 3-10) two gate spacers (8, para 50) positioned on two sides of the gate structure (para 50).  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yuan, with gate sidewalls, to the invention of Kanaya.
The motivation to do so is that the combination produces the predictable result of gate protective dielectric layer (para 51). 

Regarding claim 5, Kanaya teaches wherein the gate structure comprises a gate insulating layer (62, Kanaya) positioned on the fin, a gate conductive layer (61, Kanaya) positioned on the gate insulating layer.
Kanaya does not show gate filler layer positioned on the gate conductive layer.
Yuan teaches (Fig. 3-10) a gate filler layer (13) positioned on the gate conductive layer (12, work function metal).  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yuan, with gate filler, to the invention of Kanaya.
The motivation to do so is that the combination produces threshold adjustment by modification of the thickness work function metal layer (para 63,65).

Regarding claim 6, Kanaya teaches (Fig. 4) further comprising an anti-ferromagnetic layer (190, para 60-61) positioned between the top ferromagnetic layer (19) and the tunnel barrier layer (12).  

Regarding claim 20, Kanaya teaches (Fig. 4-5) the gate structure on the fin.
Kanaya does not show forming a dummy gate structure on the fin; 
forming a gate spacer on sides of the dummy gate structure; 
removing the dummy gate structure to form a trench; 
forming insulating material in the trench; and 
forming a conductive material in the trench.
Yuan teaches (Fig. 1-10) forming a dummy gate structure (5, Fig. 1); 
forming a gate spacer (3, Fig. 2, para 38) on sides of the dummy gate structure; 
removing the dummy gate structure (para 49, Fig. 3) to form a trench (opening 2, para 49); 
forming insulating material (11, para 58) in the trench; and 
forming a conductive material (12) in the trench.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yuan, with dummy gate, to the invention of Kanaya.
The motivation to do so is that the combination produces the predictable result of forming source and drain before forming the gate structure in order to protect the gate from impurities due to the source drain implantation process.   

2. Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya as applied to claim 1, further in view of US 2017/0365357 A1 (“Kobayashi”).

Regarding claim 7, Kanaya shows a fin extending along a first direction (into the paper direction); 
a gate structure positioned on the fin and extending along a second direction (left to right) different from the first direction; and 
a storage structure separated by an insulating material along the second direction.  
Kanaya does not show a plurality of fins extending along a first direction; 
a plurality of gate structures positioned on the plurality of fins and extending along a second direction different from the first direction; and 
a plurality of storage structures separated by an insulating material along the second direction and positioned between two adjacent gate structures.  
Kobayashi shows (Fig. 2-3) a plurality of fins extending along a first direction (along B-B’); 
a plurality of gate structures (25+24, para 33) positioned on the plurality of fins (para 37) and extending along a second direction (along A-A’) different from the first direction; and 
a plurality of storage structures (10) separated by an insulating material (26) along the second direction and positioned between two adjacent gate structures (Fig. 3). 
 It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kobayashi, with plurality of memory structures, to the invention of Kanaya.
The motivation to do so is that the combination produces the predictable result of building  memory cell array on fins.

Regarding claim 8, Kanaya in view of Kobayashi shows the plurality of gate structures have flat top (top of 25, Kobayashi Fig. 3).  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819